DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Non-Final Office Action is in response to the Remarks filed 10/28/2020.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 7 and 12 objected to because of the following informalities:  
In claim 7 at line 7:  “a second voltage” should read “the second voltage”.
In claim 12, the symbols “≥” and “≤” should be explained in written words.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) 102(a)(2) as being anticipated by Kimura et al. (U.S. Publication No. 2018/0023503), hereinafter Kimura.
Regarding claim 1, Kimura discloses an injection controller (Figure 2) comprising:  a voltage applicator (Figure 2:  212b) configured to switch a first voltage (Figure 2:  Vb) on and off for an application of the first voltage to a driving coil (Figure 2:  214) to supply a less-than-peak current to an injection valve (Figure 1:  105; Paragraph [0039]) after the injection valve is opened by a voltage with a peak current (Paragraphs [0029]-[0039], [0062]-[0063]); a low-voltage detector (Figure 2:  212; Paragraph [0037]:  “terminal voltage detection unit”) detecting whether a voltage (Figure 2:  voltage across 214) applied to the driving coil by the voltage applicator (Figure 2:  Vb) is less than a threshold voltage (inherent feature of “detection” and “feedback” as described in Paragraph [0037]); and a high-voltage applicator (Figure 2:  212a) configured to apply a second voltage (Figure 2:  Vboost) to the driving coil (Figure 2:  214) that is higher than the first voltage (Paragraph [0032]:  “boost circuit…boosts the battery voltage…and supplies the boosted voltage Vboost to the upper driver”) when the voltage corresponding to the application voltage applied to the driving coil (Figure 2:  214) and detected by the low-voltage detector (Figure 2:  212; Paragraph [0037]:  “terminal voltage detection unit”) is less than the threshold voltage (inherent feature of “detection” and “feedback” as described in Paragraph [0037]) (Paragraphs [0029]-[0039], [0093]-[0094]).
Regarding claim 2, Kimura discloses wherein the low-voltage detector (Figure 2:  212; Paragraph [0037]:  “terminal voltage detection unit”) is further configured to detect a differential voltage between two terminals of the driving coil (Figure 2:  214) as the voltage corresponding to the application voltage (Figure 2:  Vb) applied to the driving coil (Figure 2:  214), and to determine whether the differential voltage is less than the threshold voltage (inherent feature of “detection” and “feedback” as described in Paragraph [0037]) (Paragraphs [0029]-[0039], [0093]-[0094]).
Regarding claim 4, Kimura discloses a current detector (Figure 2:  213; Paragraph [0037]:  “detecting the current value flowing through the driver”) configured to detect an electric current in the driving coil (Figure 2:  214), wherein the high-voltage applicator (Figure 2:  212a) is further configured to stop applying the (Figure 2:  Vboost) when the electric current in the driving coil detected by the current detector reaches a first upper limit value that is lower than the peak current (Paragraphs [0029]-[0039], [0062]-[0063], [0093]-[0094]).
Regarding claim 5, Kimura discloses a determiner (Figure 2:  204) configured to determine that the voltage corresponding to the application voltage (Figure 2:  voltage across 214) applied to the driving coil (Figure 2:  214) is less than the threshold voltage when the voltage corresponding to the application voltage (Figure 2:  voltage across 214) applied to the driving coil (Figure 2:  214) is less than the threshold voltage (Paragraph [0094]:  “reference voltage”) for at least a first predetermined amount of time (Paragraph [0048]:  “predetermined period”) (Paragraphs [0093]-[0098]).
Regarding claim 6, Kimura discloses a determiner (Figure 2:  204) configured to determine that the voltage corresponding to the application voltage (Figure 2:  voltage across 214) applied to the driving coil (Figure 2:  214) is less than the threshold voltage (Paragraph [0094]:  “reference voltage”) when the voltage corresponding to the application voltage (Figure 2:  voltage across 214) applied to the driving coil (Figure 2:  214) is less than the threshold voltage (Paragraph [0094]:  “reference voltage”) for at least a first predetermined amount of time (Paragraph [0048]:  “predetermined period”) (Paragraphs [0093]-[0098]), and to determine a first lower limit current value, a second lower limit current value, and a third lower limit current value (Paragraphs [0088]-[0098]), wherein the high-voltage applicator (Figure 2:  212a) is further configured to apply the second voltage (Figure 2:  Vboost) when the determiner determines that (i) the voltage corresponding to the application voltage (Figure 2:  voltage across 214) applied to the driving coil is less than the threshold voltage (Paragraph [0094]), and (ii) an electric current in the driving coil is less than or equal to the third lower limit current value (Paragraphs [0088]-[0098]).
Regarding claim 7, Kimura discloses a determiner (Figure 2:  204) configured to determine that the voltage corresponding to the application voltage (Figure 2:  voltage across 214) applied to the driving coil (Figure 2:  214) is less than the threshold voltage (Paragraph [0094]:  “reference voltage”) when the voltage corresponding to the application voltage (Figure 2:  voltage across 214) applied to the driving coil (Figure 2:  214) is less than the threshold voltage (Paragraph [0094]:  “reference voltage”) for at least a first predetermined amount of time (Paragraph [0048]:  “predetermined period”) (Paragraphs [0093]-[0098]), and to determine a first upper limit current value, a second upper limit current value, and a third upper limit current value (Paragraphs [0088]-[0098]), wherein the high-voltage applicator (Figure 2:  212a) applies a second voltage (Figure 2:  Vboost) that is higher than the first voltage (Figure 2:  Vb) (i) when the determiner (Figure 2:  212; Paragraph [0037]:  “terminal voltage detection unit”) determines that the application voltage (Figure 2:  voltage across 214) applied to the driving coil (Figure 2:  214) is lower than the threshold voltage (Paragraph [0094]), and (ii) when the determiner (Figure 2:  204) determines that the electric current in the driving coil (Figure 2:  214) has not yet reached a predetermined third upper limit value after the first predetermined amount of time (Paragraph [0048]:  “predetermined period”) has lapsed (Paragraphs [0088]-[0098]).
(Figure 2:  212a) is further configured to apply the second voltage (Figure 2:  Vboost) only once each time the injection valve (Figure 1:  105; Paragraph [0039]) is opened (Paragraphs [0029]-[0039]:  “boost circuit drive unit…sends a switching signal to the boost circuit…the boost circuit…boosts the battery voltage Vb depending on the switching signal…the driver IC…determines whether to send the switching signal again”).
Regarding claim 9, Kimura discloses wherein the voltage with the peak current is generated by boosting a battery voltage (Figure 2:  Vb), and the high-voltage applicator (Figure 2:  212a) applies the boosted voltage (Figure 2:  Vboost) as the second voltage (Paragraph [0032]:  “boost circuit…boosts the battery voltage…and supplies the boosted voltage Vboost to the upper driver”).
	Regarding claim 10, Kimura discloses wherein the voltage applicator (Figure 2:  212b) is a constant current control switch (Paragraph [0035]: “upper driver 212 supplies a current to a coil load”), and the high-voltage applicator is a discharge switch (Figure 2:  212a; Paragraphs [0035]-[0036], [0039]:  “upper driver (212)…function[s] as switches”). 
Regarding claim 11, Kimura discloses wherein the voltage applicator (Figure 2:  212b) continues to apply the first voltage (Figure 2:  Vb) as the high-voltage applicator (Figure 2:  212a) applies the second voltage (Figure 2:  Vboost) (Paragraphs [0029]-[0039], [0093]-[0094]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Omori et al. (U.S. Patent No. 8,776,763), hereinafter Omori.
Regarding claim 3, Kimura discloses a control section (Figure 2:  204, 207) configured to perform a pick-up current control and a hold current control (Paragraph [0035]: “upper driver 212 supplies a current to a coil load”), wherein the low-voltage detector (Figure 2:  212; Paragraph [0037]:  “terminal voltage detection unit”) is further configured to detect whether the voltage corresponding to the application voltage (Figure 2:  voltage across 214) applied to the driving coil during the pick-up current control is less than the threshold voltage (Paragraphs [0029]-[0039], [0062]-[0063], [0093]-[0094]).
Kimura does not disclose (a) the pick-up current control being a constant current control having an electric current within a first current control range between a first upper limit value and a first lower limit value, the first upper limit value and the first lower limit value lower than the peak current, and (b) the hold current control being a constant current control having an electric current within a second current control range between a second upper limit value that is set to be lower than the first upper limit value and a second lower limit value that is set to be lower than the first lower limit value.
(Figure 2:  Aing) within a first current control range between a first upper limit value (Figure 2:  a2) and a first lower limit value (Figure 2:  lower limit of the current ripple range corresponding to a2), the first upper limit value and the first lower limit value lower than the peak current (Figure 2:  a1), and (b) the hold current control being a constant current control having an electric current (Figure 2:  Aing) within a second current control range between a second upper limit value (Figure 2:  a3) that is set to be lower than the first upper limit value and a second lower limit value (Figure 2:  lower limit of the current ripple range corresponding to a3) that is set to be lower than the first lower limit value (Col. 1 Line 50 – Col. 2 Line 15).  (EXAMINER NOTE:  Although the cited columns/lines do not directly reference Figure 2, the same features are details are shown in Figure 2 and therefore correspond to the cited columns/lines).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kimura to incorporate the teaching of Omori.  Doing so would provide increased precision and control of the injector current, and therefore the fuel injection, thereby achieving better fuel economy, as recited in Omori at Col. 2 LL 6-15).

	Regarding claim 12, Kimura discloses a control system (Figure 2) comprising:  a processor (Figure 2:  204); and a computer-readable storage medium including instructions (Paragraph [0103]) that, when executed, cause the following:  turn ON a selection switch (Figure 2:  213) connected to a downstream side terminal; turn ON a (Figure 2: 212a) connecting a boosted voltage (Figure 2:  Vboost) to an upstream side terminal to generate an applied voltage (Figure 2:  voltage across 214) across the terminals, such that the applied voltage equals the boosted voltage (Paragraph [0032]:  “boost circuit…boosts the battery voltage…and supplies the boosted voltage Vboost to the upper driver”); measure a current from a downstream side terminal (Figure 2:  213; Paragraph [0037]:  “detecting the current value flowing through the driver”); upon a determination that the current is ≥ a peak threshold current (Paragraph [0094]), turn OFF the discharge switch (Figure 2: 212a); upon a determination that the applied voltage is less than a threshold voltage, turn ON the discharge switch connecting the boosted voltage to the upstream side terminal (Paragraphs [0029]-[0039], [0062]-[0063], [0088]-[0098]). 
	Kimura does not disclose wherein a first control range ranges from a first lower limit to a first higher limit; upon a determination that the current is ≤ the first lower limit, turn ON a constant current switch connecting a power supply voltage to the upstream side terminal; upon a determination that the current is ≥ the first higher limit, turn OFF the discharge switch and turn OFF the constant current switch.
Omori teaches wherein a first control range ranges from a first lower limit (Figure 2:  lower limit of the current ripple range corresponding to a2) to a first higher limit (Figure 2:  a2); upon a determination that the current (Figure 2:  Aing) is ≤ the first lower limit, turn ON a constant current switch (Figure 1:  4) connecting a power supply voltage to the upstream side terminal (Col. 1 Line 50 – Col. 2 Line 15); upon a determination that the current (Figure 2:  Aing) is ≥ the first higher limit, turn OFF the discharge switch (Figure 1:  106) and turn OFF the constant current switch (Col. 1 Line 50 – Col. 2 Line 15).  (EXAMINER NOTE:  Although the cited columns/lines do not directly reference Figure 2, the same features are details are shown in Figure 2 and therefore correspond to the cited columns/lines).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kimura to incorporate the teaching of Omori.  Doing so would provide increased precision and control of the injector current, and therefore the fuel injection, thereby achieving better fuel economy, as recited in Omori at Col. 2 LL 6-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nishida et al.  U.S. Publication No. 2017/0089292.  “In-Vehicle Engine Control Apparatus.”
Yamazaki et al.  U.S. Publication No. 2005/0284950.  “Fuel Injection Method.”
Tan et al.  U.S. Patent No. 10,087,866.  “Detecting Fuel Injector Timing With Current Sensing.”
Jahn et al.  U.S. Patent No. 10,865,727.  “Device for Controlling at Least One Switchable Valve.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        




/KEVIN H SPRENGER/Examiner, Art Unit 2838